

September 22, 2006








Harris N.A.
Chicago, Illinois


SunTrust Bank
Atlanta, Georgia


U.S. Bank National Association
Denver, Colorado


Wells Fargo Bank National Association
Austin, Texas


ING Capital LLC
New York, New York


Regions Bank
Birmingham, Alabama


Credit Suisse First Boston
New York, New York


CoBank, ACB
Denver, Colorado


Ladies and Gentlemen:


Please refer to the Third Amended and Restated Secured Credit Agreement dated
April 7, 2004 (as amended, the "Credit Agreement") by and among Pilgrim's Pride
Corporation (the "Company"), Harris N.A. in its capacity as agent ("Agent") and
in its individual capacity, and the other lenders party thereto ("Banks"), under
which the Banks made a revolving credit facility available to the Company. All
capitalized terms used herein without definition shall have the same meaning as
set forth in the Credit Agreement.


As discussed, the Company proposes to acquire Gold Kist, Inc. (the "Target") as
contemplated in this letter (the "Acquisition Transaction"). The Company
currently contemplates that the Acquisition Transaction may be effected by a
merger or other consolidation of the Target with or into Company, a merger or
other consolidation of one of Company's subsidiaries with or into Target or by
means of a friendly or hostile tender offer pursuant to which Company directly
or indirectly acquires a majority of the outstanding capital stock of the Target
followed by a merger or consolidation. The consideration therefore may be cash
or a combination of cash and stock.


The Company intends to finance the cash portion of the purchase price for the
Target, in whole or in part, through the incurrence of borrowed money. Such
financing may be consummated through an amendment to and the increase of the
commitments or borrowings under existing credit facilities of the Company, the
issuance or assumption of other senior or subordinated indebtedness or
otherwise, which financing may be unsecured and/or secured by the assets of the
Company (other than the Collateral) and the Target (the "Acquisition
Financing").


In order to permit the Company to consummate the Acquisition Transaction, the
Acquisition Financing and the transactions contemplated thereby, the Company is
requesting the Agent and the Banks to consent to the matters described below.
Subject to the terms and provisions of this letter, the Agent and the Banks
hereby:



 
(a)
Consent to the consummation of the Acquisition Transaction and waive any
Potential Default or Event of Default under Sections 7.6, 7.7, 7.17 and 7.27 of
the Credit Agreement as a result therefrom;




 
(b)
Consent to the Acquisition Financing in a principal amount of up to $1.315
billion and any liens, pledges, mortgages and security interests granted on the
assets of the Company and the Target (other than the Collateral) to secure such
Acquisition Financing, which shall be in addition to any other indebtedness,
liens, pledges, mortgages and security interests permitted by Sections 7.15 and
7.16 of the Credit Agreement, and waive any Potential Default or Event of
Default under Sections 7.15 and 7.16 of the Credit Agreement as a result
therefrom;




 
(c)
Consent to the indebtedness and liabilities evidenced or payable in respect of
the financing of the Senior Notes and Subordinated Capital Certificates of
Target (or its successor) in the aggregate principal amount of up to $165
million, which shall be in addition to any other indebtedness permitted by
Section 7.16 of the Credit Agreement, and waive any Potential Default or Event
of Default under Section 7.16 of the Credit Agreement as a result therefrom; and




 
(d)
Waive any Potential Default or Event of Default under Sections 7.9 and 7.11 of
the Credit Agreement from and after the closing of the Acquisition Transaction
in which the Company has acquired at least a majority of the outstanding capital
stock of the Target through and including March 31, 2007. In the event the
Company has acquired at least a majority of the outstanding capital stock of the
Target, then on or before March 31, 2007, Agent, the Banks and the Company
agree, in good faith, to amend Sections 7.9 and 7.11 in order to take into
account and give effect to the consummation of the Acquisition Transaction.



In addition, the Company may following the consummation of the Acquisition
Transaction provide to the Agent such updates of the Exhibits and Schedules to
the Credit Agreement and such amendments to the representations, warranties,
covenants other than financial covenants (including dollar limitations and
thresholds) and increases in dollar cross-default thresholds reasonably
acceptable to the Required Banks, in each case to take into account the effect
of the Acquisition Transaction. A default or event of default with respect to
any representation, warranty or covenant in the Credit Agreement will not arise
with respect to any matter pertaining to the Target existing on the date of the
consummation of the Acquisition Transaction if such matter was not a default or
event of default with respect to any representation, warranty or covenant of
Target under Target's credit facility pursuant to the Target's credit agreement
dated December 16, 2005 and any amendments thereto.


This consent may be executed in one or more counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument. This consent shall be effective
upon its execution by the Company and the Required Banks.


It is imperative that the Company receive a signed copy of this letter by the
undersigned on or before September 6, 2006. Your urgent attention to this letter
would be greatly appreciated.


Please indicate your agreement by executing a copy of this letter so indicated
below and return same to the undersigned.


* * *


Very yours truly,


PILGRIM'S PRIDE CORPORATION




By: /s/ Richard A. Cogdill   
Richard A. Cogdill
Chief Financial Officer








Accepted and Agreed to by:
 
HARRIS N.A., individually and as Agent
 
By:/s/ David J. Bechstein 
Its:Vice President 
 
SUNTRUST BANK
 
By:/s/ Samuel M. Jannetta, Jr. 
Its:Vice President 
 
U.S. BANK NATIONAL ASSOCIATION
 
By:/s/ Sara J. Reid 
Its:Vice President 
 
WELLS FARGO BANK NATIONAL ASSOCIATION
 
By:/s/ Illegible 
Its:Relationship Manager 
 
ING CAPITAL LLC
 
By:/s/ William Redmond 
Its:Managing Director 
 
REGIONS BANK
 
By:/s/ Illegible 
Its:Senior Vice President 
 
CREDIT SUISSE, Cayman Island Branch
 
By:/s/ Karl Studer /s/ Karl Lesnik 
Its:Director Assistant Vice President
 
COBANK, ACB
 
By:/s/ Jim Stutzman 
Its:Vice President 